Judgment, Supreme Court, New York County (Barbara R. Kapnick, J.), entered October 19, 2012, awarding plaintiff the principal sum of $192,584.93 plus interest and costs, and bringing up for review an order, same court and Justice, entered October 11, 2012, which granted plaintiffs motion for summary judgment in lieu of a complaint, unanimously affirmed, with costs.
Plaintiff met its prima facie burden of showing that it was entitled to recover the sums due to it under the unconditional personal guaranty, which defendant admits he executed, by proffering the instrument, invoices reflecting that defendant’s company owed $192,584.93 to plaintiff, and the affidavit of plaintiffs vice-president attesting to the default (see Weissman v Sinorm Deli, 88 NY2d 437, 443-444 [1996]; Bank of Am., N.A. v Solow, 59 AD3d 304 [1st Dept 2009], lv dismissed 12 NY3d 877 [2009]).
In opposition, defendant failed to raise a triable issue of fact. The guaranty is supported by past consideration that is clearly and unambiguously expressed in the writing (see General Obligations Law § 5-1105; Nachem v Property Mkts. Group, Inc., 82 AD3d 573, 574 [1st Dept 2011]). Moreover, the invoices submitted by plaintiff clearly demonstrate that they relate to the subject guaranty, and they are not contradicted by defendant’s submission of irrelevant documents relating to separate transactions, unrelated to the guaranty.
We have considered defendant’s remaining contentions and find them unavailing. Concur—Tom, J.P., Friedman, Sweeny and Feinman, JJ.